Citation Nr: 0609925	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  00-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for postoperative herniated nucleus pulposus, 
L4 left.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claims seeking entitlement to 
an increased disability in excess of 20 percent for 
postoperative herniated nucleus pulposus, L4 left, and 
entitlement to a TDIU.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's postoperative herniated nucleus pulposus, 
L4 left, manifested in less than severe IDS with recurring 
attacks, and with intermittent relief.  

2.  The veteran's postoperative herniated nucleus pulposus, 
L4 left, manifested in pain and moderate overall limitation 
of motion of the lumbar spine due to pain; however, even when 
pain is considered, the veteran's disability is not shown to 
result in functional loss consistent with or comparable to 
severe limitation of motion of the lumbar spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.

3.  The veteran's postoperative herniated nucleus pulposus, 
L4 left, did not manifest in incapacitating episodes, or 
periods of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest and treatment by a 
physician, or by orthopedic or neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly or nearly constantly.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for postoperative herniated nucleus pulposus, L4 left, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
from September 23, 2002, to September 25, 2003); 68 Fed. Reg. 
51,454 (Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2003) (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of a January 2004 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for an increased rating, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to inform VA of any other information or 
evidence that might support his claim, and to send any 
additional information or evidence.  Then, in a March 2004 
letter, VA specifically asked the veteran to send any 
evidence in his possession that pertains his claim.  

In addition, the veteran was provided with a copy of the 
appealed February 2000 rating decision, April 2000 statement 
of the case, August 2003 Board remand, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In the August 2003 remand, the Board requested that the RO 
provide the veteran with a copy of the criteria contained in 
the former and revised Diagnostic Code 5293.  The Board notes 
that the veteran was not provided with a copy of the above 
rating criteria until the December 2005 supplemental 
statement of the case.  However, the Board observes that the 
accompanying letter informed him that he had 60 days to make 
any comment concerning the additional information in the 
supplemental statement of the case.  Moreover, the veteran 
responded with a December 2005 correspondence.  Although the 
veteran did not address either the former or revised rating 
criteria in the above correspondence, the Board finds that 
the veteran has been informed of the rating criteria and 
provided with an opportunity to submit additional argument 
and evidence.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, VA examination reports, and 
statements made by and on behalf of the veteran in support of 
his claim.  In this regard, the Board observes that all 
available private medical records have been obtained and 
associated with the claims file.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the present appeal, the veteran was notified 
of the evidence required for the assignment of an increased 
rating.  For the reasons described below, the claimed 
increased disability rating is being denied and a 
new/additional effective date will not be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to effective date issues.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5293.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (IDS) (as in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  68 
Fed. Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243, with Diagnostic 
Code 5243 as the new code for IDS.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
and apply the criteria that are most favorable to the 
veteran.  

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, the following evaluations are assignable for IDS: 

60 percent for pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief; 
40 percent for severe IDS manifested by recurring attacks, 
and with intermittent relief; 
20 percent for moderate IDS manifested by recurring 
attacks; and 
10 percent for mild IDS.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under Diagnostic Code 5293, in effect from September 23, 
2002, to September 25, 2003, IDS can be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The Diagnostic Code defined an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest and treatment prescribed by a physician.  Id.

The following evaluations are assignable for IDS based on 
incapacitating episodes: 

60 percent where incapacitating episodes have a total 
duration of at least 6 weeks during the past 12 months;
40 percent where incapacitating episodes have a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; 
20 percent where incapacitating episodes have a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and 
10 percent where incapacitating episodes have a total 
duration of at least one week but less than two weeks 
during the past 12 months.  

Id.

Chronic orthopedic and neurologic manifestations are defined 
as orthopedic and neurologic signs and symptoms resulting 
from IDS that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate diagnostic code or 
codes.  If IDS is present in more than one spinal segment, 
provided that the effects seen in each spinal segment are 
clearly distinct, each segment should be evaluated on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Under the current General Rating Formula for Diseases and 
Injuries of the Spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective from September 26, 2003, the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

100 percent for unfavorable ankylosis of the entire spine;
50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 
40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;  
30 percent for forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine;  
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and
10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a (2005).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 20 percent for the veteran's low back disability 
under any version of the rating criteria.  In support of this 
conclusion, the Board notes the following evidence of record.

A March 1999 VA spine examination report reflects complaints 
of chronic low back pain in service.  The veteran reported 
that his disability was aggravated by a May 1997 motor 
vehicle accident and especially since June 1998 when he got a 
new job that required a lot of bending.  The veteran 
complained of intermittent low back pain 50 to 70 percent of 
the time.  

Examination revealed flexion to 80 degrees with pain, 
extension to 10 degrees with pain, lateral flexion to 35 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
There was tenderness to palpation at the left lumbosacral 
paraspine.  The veteran had a stiff posture and difficulty 
getting up from a chair.  The only neurological abnormality 
notes was a positive straight leg raising sign on the left at 
30 degrees.  The diagnoses were status post left L4 
hemilaminectomy for herniation of nucleus pulposus and 
herniation of nucleus pulposus at L5-S1 with left-sided 
radiculopathy.  

A March 1999 VA peripheral nerves examination report reflects 
complaints of low back pain with occasional radiation to the 
left leg and occasionally to the right leg.  The veteran 
reported doing well until 1997 when he was injured in a motor 
vehicle accident.  

Examination revealed no facet tenderness to palpation.  
Strength was 5/5.  Touch and pin prick tests were normal.  
Deep tendon reflexes were +2 bilaterally.  Ankle jerks were 
decreased.  Gait was stiff but otherwise normal.  Range of 
motion was full.  The examiner indicated that the veteran did 
not have any paralysis or neuritis.  The diagnosis was 
mechanical low back pain, possibly secondary to bulging discs 
at L4-5 and/or L5-S1.

A June 2002 VA spine examination report reflects complaints 
of a mild, dull ache/ "heaviness" with intermittent flares 
of sharp pain.  The veteran reported daily flare-ups that 
last several hours and that during a flare-up he must stop 
all activity and rest.  He also reported that he cannot lift 
or bend and that he is unable to do housework or take care of 
the lawn.  

Examination revealed active range of motion was flexion to 70 
degrees, extension to 20 degrees with pain, and lateral 
flexion to 20 degrees bilaterally.  Passive range of motion 
was flexion to 85 degrees, extension to 25 degrees with pain, 
and lateral flexion to 25 degrees bilaterally.  There was 
pain at the extremes of motion.  The examiner noted that 
function was further limited when fatigued and that the 
veteran lists forward, although this was not a fixed 
deformity.  The examiner noted no neurological abnormalities.  
The diagnoses included chronic low back pain status post 
lumbar laminectomy times two and osteoarthritis of the 
lumbosacral spine.

A June 2003 VA spine examination report reflects complaints 
of dull low back pain with occasional radiation to the lower 
extremities of variable duration and intensity.  The veteran 
reported flare-ups of varying severity, frequency, and 
duration brought on by prolonged sitting or ambulation.  He 
also reported that he can walk 10 blocks.  

Examination revealed a stiff, antalgic posture and the 
following range of motion: flexion to 90 degrees with pain, 
extension to 30 degrees out of 30 degrees without pain, and 
lateral flexion and rotation to 45 degrees out of 45 degrees 
bilaterally without pain but with stiffness after 35 degrees.  
The examiner noted that the veteran is additionally limited 
by intermittent pain.  The examiner indicated that the 
veteran does not have IDS.  The diagnosis was degenerative 
disc disease/ degenerative joint disease of the lumbosacral 
spine.  The examiner stated that it is not possible to 
distinguish between the adverse low back pathology caused by 
service-connected herniated nucleus pulposus from residuals 
of post-service back injuries.  The examiner noted that the 
veteran would experience about 20 degrees of additional loss 
in range of motion during a flare-up or with fatigue.  The 
examiner added that the veteran's disability did not equate 
to IDS with severe or pronounced symptoms or severe 
limitation of motion, and that the impairment was not more 
than moderate.  The examiner also noted that the veteran's 
postoperative back scars are superficial and nontender.  
Lastly, the examiner stated that the veteran is employable 
provided avoidance of heavy lifting, bending, or twisting 
activities.

A June 2003 VA neurological disorders examination report 
reflects complaints of occasional low back pain with 
stiffness without radiation or deficit, worse since a 1997 
motor vehicle accident.  

Examination revealed strength of 5/5.  Touch and pin prick 
tests were normal.  Straight leg raising was negative.  The 
lumbosacral spine was nontender with no spasm.  The veteran 
was able to heel/toe walk and hop.  Range of motion was 
flexion to 90 degrees, extension to 15 degrees with pain, and 
lateral flexion to 15 degrees bilaterally.  The diagnosis was 
an old left lumbosacral radiculopathy treated surgically with 
eventual good result with lumbosacral stiffness with dull 
pain on occasion, especially with bending and prolonged 
sitting.  Lastly, the examiner stated that it is impossible 
to distinguish between the adverse low back pathology caused 
by service-connected herniated nucleus pulposus from 
residuals of post-service back injuries.

A September 2005 VA spine examination report reflects 
complaints of low back pain that radiates down to the left 
leg.  The veteran denied any numbness, tingling, 
paresthesias, or electrical sensation.  He also denied any 
weakness in the left lower extremity.  

Examination revealed 5/5 strength bilaterally in the lower 
extremities in all muscle groups with no loss of sensation to 
any sensory modalities.  The veteran had a normal gait and 
was able to stand on his toes.  Straight leg raising was 
normal.  The veteran able to lift his legs greater than 70 
degrees bilaterally without any electrical sensation going 
down either leg, but he did note some stretching of the 
hamstrings.  The examiner noted that he was unable to 
reproduce the radicular pain with any range of motion.  The 
examiner also noted that MRI showed multi-level degenerative 
disc disease with disc bulges and arthritic changes but there 
was no evidence of clinical radiculopathy.  Lastly, the 
examiner noted that deep tendon reflexes were normal, in fact 
brisk, which would counter any traumatic lumbar 
radiculopathy.  

A November 2005 VA spine examination report reflects 
complaints of pain at a level of a 3 to 4 on a scale of 0 to 
10, as well as weakness in the legs.  The veteran described 
the pain as dull in nature with stiffness and radiating to 
the left side gluteal area but not down the leg.  He reported 
that two to three times per month the pain goes more to a 3 
to 5 level.  He stated that he can walk up to half an hour 
without a problem.  He denied having any incapacitating 
episodes in the past 12 months.  

Examination revealed that the veteran walked with a limp on 
account of his knee problems and slightly bent forward.  
There was a four inch scar that was nontender on palpation.  
There was a loss of lordosis.  On palpation in the area of 
the gluteal area and sciatic notch, there was no localized 
tenderness, deformity, or lumbar or muscle spasm.  Range of 
motion was flexion to 70 degrees, extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally, and not associated with significant 
pain.  The examiner noted that the veteran had 10 percent 
loss of motion on repetitive motion and increased pain and 
stiffness in the lumbar spine without radiation.  The veteran 
stated that he could not do more than 10 times and was tired.  
The veteran was able to walk on his toes and heels without 
too much pain but was unstable.  Straight leg raising was to 
70 degrees bilaterally without radiculopathy with negative 
Lasegue sign.  Reflexes were 3+ at the knee and ankle and 
there was a mild ankle clonus bilaterally, left worse than 
right.  There was no sensory loss and the veteran was able to 
discriminate his toes without any problem.  The diagnosis was 
lumbosacral spine degenerative disc disease and evidence of 
fusion of L5-S1 with past surgical interventions without 
neurological radiculopathy noted during examination.  The 
examiner noted that the veteran has pain radiating from the 
lumbar spine to the left gluteal area and that the only other 
positive neurological deficit was the presence of ankle 
clonus of the left side, but that the veteran does not have a 
proper sciatica or neurological deficit indicating further 
need for surgery.  The examiner opined that the veteran's 
weakness, lumbar spine pain radiating to the left gluteal 
area, and ankle clonus are related to the low back 
disability, but that the weakness and inability to walk long 
distances are further compounded by nonservice-connected 
severe knee arthritis.  

Initially, the Board notes that the record shows that the 
veteran may have injured his low back after service in a 
motor vehicle accident and at work.  However, the Board 
observes the opinion in the June 2003 neurological disorders 
VA examination indicating that it is impossible to 
distinguish the symptoms of the veteran's service-connected 
low back disability from those of his post-service back 
injuries.  Therefore, the Board will consider all current 
manifestations of a low back disorder in the evaluation of 
the veteran's service-connected postoperative herniated 
nucleus pulposus, L4 left.  See 38 C.F.R. § 4.14 (2005).

With respect to the rating criteria in effect prior to 
September 23, 2002, the Board finds that a higher rating is 
not warranted under Diagnostic Code 5293.  In this regard, 
the above evidence fails to show that the veteran has severe 
IDS manifested by recurring attacks with intermittent relief 
to warrant a higher rating.  Indeed, other than complaints of 
occasional pain radiating into the lower extremities, and a 
recent complaint of weakness in the legs, and one finding of 
positive straight leg raising on the left, the evidence fails 
to show any chronic neurological symptoms reflective of IDS.  
Furthermore, a June 2003 VA examination report reflects the 
examiner's opinion that the veteran's disability equates to 
not more than moderate IDS, which reflects the veteran's 
current 20 percent rating under Diagnostic Code 5293.  

The Board notes the veteran's complaints of pain; however, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Given the range of 
motion findings in the November 2005 VA examination report, 
which even provided for an additional 10 percent loss of 
motion on repetitive motion as well as increased pain and 
stiffness in the lumbar spine, the Board finds that the 
veteran's disability picture more closely approximates the 
criteria for a 20 percent rating for moderate limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra; Francisco, 
supra.  The Board again notes the opinion of the above June 
2003 VA examiner, who stated that the veteran's disability 
does not equate to severe limitation of motion but rather 
moderate.

The Board next finds that a higher rating is not warranted 
under the regulations in effect from September 23, 2002, to 
September 25, 2003.

The above evidence shows that the veteran's low back 
disability has not manifested in any period of incapacitating 
episodes due to IDS.  See Diagnostic Code 5293 (2002).  

Additionally, the Board finds that a higher rating is not 
warranted under 38 C.F.R. § 4.25 (2005) for combined ratings 
for separate evaluations of chronic orthopedic and neurologic 
manifestations.  Initially, the Board notes that the June 
2003 VA spine examination report indicates that the veteran 
does not have IDS.  Moreover, the medical evidence since then 
does not contain a definitive diagnosis of IDS.  Thus, the 
veteran may no longer have the disorder.  However, given that 
the veteran was initially diagnosed with IDS, the Board will 
consider all of the veteran's manifestations for the purposes 
of 38 C.F.R. § 4.25.

As for chronic orthopedic manifestations, given the above 
range of motion findings, particularly in the recent November 
2005 VA examination, the Board observes that the veteran is 
entitled to at most a 20 percent rating under Diagnostic Code 
5292 for moderate limitation of motion of the lumbar spine.  
As for chronic neurologic manifestations, they consist of 
complaints of low back pain occasionally radiating to the 
lower extremities and weakness in the legs; however, the only 
abnormality found on examination is a mild, bilateral ankle 
clonus.  In addition, the neurologic manifestations are not 
present constantly or nearly so.  See Diagnostic Code 5293 
(2002).  Furthermore, all examinations of record found 5/5 
strength in the lower extremities.  Furthermore, part of the 
veteran's complaints of weakness in the legs has been 
attributed to a nonservice-connected disorder of the knees.  
See 38 C.F.R. § 4.14.  Thus, the veteran's neurologic 
manifestations are not of such a severity as to warrant a 
compensable rating under Diagnostic Code 8520 for either 
lower extremity.  Therefore, application of 38 C.F.R. § 4.25 
under the regulatory scheme in effect from September 23, 
2002, to September 25, 2003, does not provide for a higher 
rating for the veteran's disability.

Under the current rating criteria, in effect since September 
26, 2003, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's low back 
disorder warrants a disability rating in excess of 20 
percent.  Given the range of motion findings in the recent 
November 2005 VA examination, the Board finds that the 
veteran's disability is not reflective of forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine (criteria for a 
40 percent rating).  See Francisco, supra.  Furthermore, the 
veteran's disability picture arguably fails to meet the 
criteria for a 20 percent disability rating under the current 
general rating formula.  In this regard, the Board observes 
that the recent November 2005 VA examination reflects forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
even with the examiner's estimated 10 percent loss of motion 
on repetitive motion.  

The Board again notes the veteran's complaints of pain; 
however, the Board again reiterates that this disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the above range of motion findings, which arguably fail 
to meet the criteria for a 20 percent rating under the 
current rating criteria, a rating greater than 20 percent is 
not appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disability.  After 
review, however, the Board finds that a higher rating is not 
warranted under either rating criteria in effect prior to 
September 23, 2002, or from September 23, 2002, to September 
25, 2003.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the veteran's disability.


ORDER

A disability rating in excess of 20 percent for postoperative 
herniated nucleus pulposus, L4 left, is denied.


REMAND

After review, the Board notes a discrepancy in the record as 
to whether the veteran's service-connected low back 
disability alone prevents him from securing and following a 
substantially gainful occupation.

On one hand, the evidence of record shows that the veteran is 
employable despite his low back disability.  A March 1999 VA 
peripheral nerves examination report reflects the opinion 
that, although the veteran is unable to work in a position 
with lifting or bending, the veteran is able to work in an 
office.  Likewise, a March 1999 VA spine examination report 
reflects that the veteran is employable avoiding heavy 
lifting, bending, or twisting.  A June 2003 VA neurological 
disorders examination report reflects a history of not 
working due to intermittent, unpredictable, short-lived 
dysequilibrium; and the examiner's opinion that the reason 
for the veteran's loss of work is not related to his service-
connected low back disability.  A June 2003 VA spine 
examination report, completed by the examiner who conducted 
the March 1999 VA spine examination, reflects that the 
veteran is still employable, provided that he avoids heavy 
lifting, bending, or twisting activities.  An April 2005 
private medical record reflects that the veteran has had 
numerous exacerbations and remissions of his low back 
disability but that he has been able to remain fully employed 
except for a two-week period in February 1998.  Lastly, a 
September 2005 VA examination report reflects that, although 
the veteran has not worked over the past 7 years, it is not 
attributable to his lumbar radiculopathy as there is no 
evidence of any neurologic changes.

On the other hand, the evidence also shows that the veteran 
is unemployable due to his service-connected low back 
disability.  A February 2000 private medical record reflects 
a history of mental depression that prevents the veteran from 
doing any office work any length of time and that he cannot 
sit due to the pain in his back, knee, and foot; and the 
examiner's opinion that the veteran is rendered totally 
disabled from his present job and may not be capable of any 
sedentary office work at this time.  A June 2002 VA 
examination report reflects a medical history that shows that 
the veteran is unable to work at his former job.  Lastly, a 
November 2005 VA spine examination report reflects that the 
veteran is unemployable on the grounds of his spinal 
condition.

In addition, in a December 2005 correspondence, the veteran 
stated that the examiner who conducted the March 1999 VA 
spine examination had told him that he could only go back to 
work on "light duty" and that he approached his employer 
with this information.  He stated that his employer had 
informed him that they did not allow any kind of light duty, 
so he requested sick leave, which he was granted.  He then 
stated that he applied for, and was granted, Social Security 
disability benefits, and that he retired from his former job 
in January 2004.  He added that he is a manic depressive and 
has difficulty working in an office environment because of a 
lack of concentration.  He concluded that he is not looking 
for 100 percent disability and unemployability but some 
figure that is fair and just for his injury.

Thus, the record is unclear as to whether the veteran's 
service-connected low back disability alone prevents him from 
securing and following a substantially gainful occupation.  
Furthermore, although the November 2005 VA spine examination 
report reflects that the veteran is unemployable, the report 
does not provide an adequate rationale for the opinion.  In 
this regard, the Board observes that neither the discussion 
prior to or following the opinion appears to support the 
opinion.  Therefore, the Board finds that a VA medical 
opinion is needed prior to adjudicating this issue.

Furthermore, the Board notes that the veteran was issued VCAA 
notices in January 2004 and July 2005 that essentially 
provided the provisions of 38 C.F.R. § 4.16(a) (2005).  The 
letter, however, does not address the provisions of 38 C.F.R. 
§ 4.16(b) (2005), which negate the percentage requirement of 
the former subpart.  In light of the above, the RO should 
send the veteran and his representative a letter that 
complies with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) that addresses both 38 C.F.R. §§ 4.16(a) 
and 4.16(b).  

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a TDIU if it were to be granted.  As this 
question is involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs the veteran that an effective 
date for the award of benefits will be is assigned if a TDIU 
is awarded, and also includes an explanation as to the type 
of evidence needed to establish an effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disability (TDIU), the 
RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the provisions 
of 38 C.F.R. §§ 4.16(a) and 4.16(b) and an 
explanation as to the type of evidence 
needed to establish an effective date.  
Among other things, the letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  Thereafter, the RO should arrange to 
have the veteran's claims file, to include 
a copy of this REMAND, reviewed by a VA 
physician with appropriate expertise to 
determine the effect of his service-
connected postoperative herniated nucleus 
pulposus, L4 left, on his ability to work.  
The reviewing physician is asked to 
provide an opinion as to the interference 
with employability attributable to the 
veteran's service-connected low back 
disability alone.  The physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  The RO should then determine whether 
the case should be referred to the 
Director of Compensation and Pension 
Service for extra-schedular consideration 
pursuant to 38 C.F.R. § 4.16(b) with 
respect to the veteran's postoperative 
herniated nucleus pulposus, L4 left.

4.  After the foregoing, the RO should 
readjudicate the issue of entitlement to a 
total disability rating based on 
individual unemployability due to service-
connected disability (TDIU).  This review 
should include consideration of both 38 
C.F.R. §§ 4.16(a) and 4.16(b).  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


